Citation Nr: 0826715	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-09 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.	Entitlement to service connection for a right hip 
disorder.

2.	Entitlement to service connection for a right ankle 
disorder.

3.	Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1951 to 
February 1954.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied service connection for disorders of the right 
hip, the right ankle and the right knee.  The RO issued a 
notice of the decision in May 2003, and the veteran timely 
filed a Notice of Disagreement (NOD) in November 2003.  
Subsequently, in February 2004 the RO provided a Statement of 
the Case (SOC), and thereafter, in March 2004, the veteran 
timely filed a substantive appeal.

The veteran initially requested a Travel Board hearing on 
these matters, but subsequently withdrew that request in 
writing March 2006.  38 C.F.R. § 20.704(e).  Also in March 
2006, the veteran filed a motion to advance her case on the 
Board's docket, which the Board denied that same month, 
citing to her not having reached the minimum age requirement 
for such advancement under applicable law.  See 38 C.F.R. § 
20.900(c).    

On appeal in May 2006, the Board remanded the case for 
additional development, to include providing proper Veterans 
Claims Assistance Act (VCAA) notice, obtaining post-service 
medical records identified by the veteran and any Social 
Security Administration (SSA) records.  

The Board finds that the AMC/RO complied with the May 2006 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).
  




FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of her claims and has notified her of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The veteran's service medical records are unavailable, and 
further attempts to locate such records would be futile.

3.	There is no medial or X-ray evidence of a current right 
ankle or right hip disorder; while the post-service 
evidence reflects complaints of generalized joint and 
muscle pain, such has not been linked to service and 
clinical evaluations in recent years have not identified a 
specific right ankle or right hip disability.

4.	There is no medical or X-ray evidence reflecting the 
existence of a right knee disorder, to include arthritis 
until decades post-service; there is no competent medical 
opinion that suggests a causal link exists between a 
current right knee disability and any incident of service, 
to include trauma.


CONCLUSIONS OF LAW

1.	Service connection for a claimed right hip disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).   

2.	Service connection for a claimed right ankle disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).     

3.	A right knee disability was not incurred or aggravated 
during active service, nor may arthritis of the right knee 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2006 letter sent to the veteran by the RO 
adequately apprised her of the information and evidence 
needed to substantiate the claims, and of the information it 
failed to provide prior to the initial adjudication of these 
issues, any presumed prejudice has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The September 2006 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support her claims, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, she 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for her if the RO determined such to be 
necessary to make a decision on the claim.  Although not 
required to do so, it also specifically asked the veteran to 
provide VA with any other supporting evidence in her 
possession.  See 73 Fed. Reg. 23353, 23354 (Apr. 30, 2008).  
The correspondence further apprised the veteran of the manner 
in which VA calculates disability ratings and assigns 
effective dates in accordance with Dingess.  The Board thus 
finds that the veteran was effectively informed to submit all 
relevant evidence in her possession, and that she received 
notice of the evidence needed to substantiate her claim, the 
avenues by which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
May 2003 RO decision that is the subject of this appeal in 
its September 2006 letter.  Where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice as a result 
of the belated VCAA notice has been rebutted.  Specifically, 
the RO cured this defect in timing by providing complete VCAA 
notice together with readjudication of the claims, as 
demonstrated by the March 2007 SSOC.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The veteran thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding her claims, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claims.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these 4 elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).    

As explicated below, the evidence of record is devoid of any 
current diagnoses of a right ankle or right hip disorder; 
clinical records dated in recent years, to include reports of 
examinations, reflect normal evaluations of the lower 
extremities; they do not show disabilities that are specific 
to the right hip or right ankle.  The first medical evidence 
of a right knee disability reflects a date decades post-
service and there is no competent evidence that links any of 
the claimed disorders and the veteran's active service or any 
incident thereof, and no currently diagnosed disability arose 
to a compensable degree within applicable presumptive period.  
Under such circumstances, there is no duty to obtain a 
medical opinion with respect to these claims.  See 38 
U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003) (VA has no obligation to provide medical 
opinion pursuant to section 5103A(d) absent competent 
evidence that claimant's disability or symptoms are 
associated with service); see also Duenas v. Principi, 18 
Vet. App. 512, 516 (2005); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  Moreover, the evidence and information 
of record, in totality, provide the necessary information to 
decide the claims at issue in this appeal. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 4.2.  The Board thus finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and VA has no further duty to provide an examination 
or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Presumptive Diseases
In addition, some diseases that become manifest after service 
"will be considered to have been incurred in or aggravated 
by service . . . even though there is no evidence of such 
disease during the period of service," as long as these 
diseases become manifest to a compensable degree within the 
applicable regulatory time periods.  38 C.F.R. § 3.307(a); 
see 38 C.F.R. § 3.309.  With respect to chronic diseases, 
such a disease "must have become manifest to a degree of 10 
percent or more within 1 year . . . from the date of 
separation from service. . . ."  38 C.F.R. § 3.307(a)(3).  
Only those diseases enumerated in 38 C.F.R. § 3.309(a) 
qualify as "chronic" for the purposes of the regulation, 
and those include arthritis, among others.  38 C.F.R. §§ 
3.307(a), 3.309(a).  Additionally, the veteran must have 
served 90 days or more during a war period or after December 
31, 1946.  38 C.F.R. § 3.307(a)(1).

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran has claimed, in her August 2002 statement in 
support of claim, in her November 2003 NOD and in a July 2007 
statement, that she sustained injuries to the right hip, 
right knee, and right ankle during her active service after 
she fell down the stairs.  She conveyed that she could not 
walk in her graduation ceremony because of these injuries.  
In the NOD, the veteran also opined that perhaps the RO could 
not locate her service records because she had never changed 
her maiden name (M.J.P.) to her married name (M.J.S.).  She 
further noted at this time that she began to have right knee 
pain in about 1982, and that medics had told her that her 
right knee disorder, which had required a total knee 
replacement in 1992, was caused by "an old injury."  

A July 2002 VA medical note indicates that the veteran had 
chest pain as well as pain in the hands and wrists.  The 
clinician noted that the veteran had received a total knee 
replacement of the right knee in the past.  After performing 
a physical examination, the examiner provided various 
diagnoses, and indicated that the veteran had a questionable 
inflammatory disease of the joints, such as polymyalgia 
rheumatica, for which he prescribed a low dose of Prednisone.  
There was no mention of specific right ankle or right hip 
involvement.  

In July 2002, the RO issued a request to the National 
Personnel Records Center (NPRC) for the veteran's service 
records, using her married name, M.J.S.  In reply, the NPRC 
stated that it had "CONDUCTED AN EXTENSIVE AND THOROUGH 
SEARCH OF THE RECORDS AMONG OUR HOLDINGS.  WE ARE UNABLE TO 
LOCATE THE RECORDS IDENTIFIED IN YOUR REQUEST."  The NPRC 
further concluded that "THE RECORDS EITHER DO NOT EXIST, 
THAT NPRC DOES NOT HAVE THEM OR THAT FURTHER EFFORTS TO 
LOCATE THEM AT NPRC WOULD BE FUTILE." 

An October 2002 follow-up medical record continued to note 
the veteran's complaints of hand shaking and polymyalgia 
rheumatica (PMR).  She conveyed at this time that she had 
symptoms of arthritis and shoulder pain, which resolved after 
three days with Prednisone.  After a physical examination, 
the physician offered his impression that the veteran had PMR 
under good control.  January 2003 and April 2003 VA medical 
notes reflect that the veteran had numerous disorders, to 
include "osteoarthros" not otherwise specified (NOS), PMR 
and osteopenia.      

In November 2002 and February 2003, the RO sent letters to 
the veteran explaining that it currently was waiting for her 
service medical records and verification of her military 
service.  In addition, it requested that the veteran provide 
any information in support of her claim, to which she issued 
no reply.

Again in February 2003, the RO requested the veteran's 
service records, and specifically asked the NPRC to search 
again, but this time using the veteran's maiden name, M.J.P.  
In reply, the NPRC indicated that "THIS VET'S RECORD ON FILE 
AT CODE 13 DOES NOT CONTAIN ANY . . . SMRS."  

In May 2003, a military records specialist, J.C., made a 
determination that the veteran's service medical records were 
unavailable and that further attempts to locate such records 
would be futile.     

The veteran submitted letters to J.K.Y. and S.V.K.S., with 
whom she had served in the Navy, asking them to help 
corroborate her account that she sustained injuries to the 
right hip, ankle and knee during service; the veteran 
attached her recollection of events to these requests.  In 
reply in August 2003, J.K.Y. stated that "I have nothing 
further to add.  I do agree with you on your medical 
history."  As for S.V.K.S., she responded that she had 
"thought about those Boot Camp days . . . a great deal, and, 
I have looked through my own papers. . . . Also, I have the 
'yearbook' . . . which contains 'action' pictures taken of 
various WAVES in Company 28.  You can be seen in 4 . . . all 
'good ones' . . . as you did your duty!"  S.V.K.S. stated, 
however, that "[a]s to any re-collection of what you 
describe in your statement, I just simply have none at this 
point in time."  She further noted, however, that despite 
her own failure to remember the injury, she had "every 
confidence in [her] statement concerning [her] fall as being 
totally factual," given her impression of the veteran as 
having "impeccable character."        

In September 2006, the AMC/RO submitted a request to the SSA 
for the veteran's records, and a September 2006 response from 
the SSA indicates that it could not send the medical records 
requested, as "[t]he folder has been destroyed."  

In October 2006, the RO submitted requests for private 
treatment records identified by the veteran from Drs. H.H. 
and D.A., as well as from the Tri-City Medical center.  The 
AMC/RO thereafter obtained private medial records from these 
sources, which it associated with the claims file.  

The private medical reports from Dr. H.H. reveal that the 
veteran received medical treatment for her spine malady and 
submitted to numerous laboratory tests.  A note dated March 
2006 conveys that the veteran received a normal evaluation of 
the extremities.  

Medical records from the Tri-City Medical Center, spanning 
August 2005 to June 2006, reflect that the veteran received 
treatment (to include surgery) for a spine disorder.  These 
records further convey that the veteran had numerous 
diagnoses, to include a history of polymyalgia rheumatica and 
osteoporosis.  September 2005 and April 2006 notes indicate 
that the veteran had good and full range of motion of the 
joints, while an October 2005 record discloses that the 
veteran had "[n]o pain or swelling of the joints of 
muscles" on physical examination.      

An April 2007 VA Form 21-2680 reflects that the veteran was 
evaluated for her need for aid and attendance.  She 
complained of chronic joint pains.  The clinician noted that 
the veteran had diagnoses of polymyalgia rheumatica and 
osteoarthritis, and certified that the veteran required daily 
personal health care by a skilled professional, without which 
the veteran would require hospitalization or other 
institutional care.  There was no specific mention of a right 
ankle or right hip disability.  In November 2007, the RO 
granted special monthly pension based on the need for aid and 
attendance, effective from April 26, 2007.  

b. Discussion
As outlined above, service medical records that would 
illuminate whether the veteran incurred any right hip, right 
knee or right ankle injury during her active service are 
unavailable or otherwise have been destroyed.  In such a 
case, the Board comments that it has a "heightened" duty 
"to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule."  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown  
9 Vet. App. 46, 51 (1996) (explaining that precedent does 
"not establish a heightened 'benefit of the doubt,' only a 
heightened duty of the Board to consider applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed").  This does 
not mean, however, that it must engage in any "burden-
shifting" analysis with respect to the claims.  Cromer v. 
Nicholson, 455 F.3d 1346, 1345-46 (Fed. Cir. 2006) (holding 
no adverse presumption attaches to service connection claim 
against the government when veteran's SMRs are destroyed in a 
fire).  Accordingly, the Board will look to other evidence 
apart from the service medical records to render its 
decision.

With respect to the claimed right ankle and right hip 
disabilities, the Board determines that the evidence weighs 
against the veteran's service connection claims.  While 
veteran has credibly attested to the fact that she sustained 
a fall during her period of active service, and there is 
indication of muscle and nonspecific joint pains, the medical 
evidence of record does not link the latter to service and 
the record is devoid of a diagnosis of a current right hip or 
a right ankle disorder.  Instead, her extensive, current 
medical records reflect that she has received treatment for 
other ailments relating to the spine, surgery therefore and 
complications following, in addition to other maladies.  The 
Board concludes that with the sheer number of medical 
treatment records that the RO has associated with the claims 
file, it is instructive that none provides a diagnosis of a 
right ankle or right hip disorder.  Instead, as reflected in 
numerous medical records, dated September 2005, March 2006 
and April 2006, the veteran actually has exhibited a full 
range of motion of the joints on musculoskeletal examination 
and otherwise normal evaluations.  Such silence in the 
medical record of distinct right hip or right ankle disorders 
preponderates against these claims.  

The Court has recognized that, "[i]n the absence of proof of 
a present disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").  In the 
absence of medical evidence of a current diagnosis of a 
distinct right hip or right ankle disability, service 
connection is not warranted for either claimed disorder. 

With respect to the veteran's claim for service connection 
for a right knee disorder, the Board recognizes that she 
underwent a total right knee replacement in 1992.  By the 
veteran's own account, however, she first began to experience 
right knee pain in the 1980s, some 30 years post-service.  
Such a significant lapse in time preponderates against the 
claim, both on a direct and presumptive basis.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
Moreover, the veteran has not presented or secured evidence 
that suggests a causal link between her in-service fall and 
her post-service right knee disorder.  Under such a 
circumstance, the Board must deny the claim.  

The Board also acknowledges the veteran's belief about the 
etiology of her right knee disorder, and the claimed 
disorders of the right ankle and right hip.  As a layperson, 
however, she is not competent to provide a medical opinion 
about a diagnosis or causation of any of the disabilities at 
issue.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); Espititu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  That is, while 
the veteran is certainly competent to describe symptoms, 
without an indication in the record that she has had the 
relevant medical training, she is not competent to provide an 
opinion on whether she has a current diagnosis of a right hip 
or right ankle disability or on whether an etiological 
relationship exists between her active service and her right 
knee disability.  As a result, the veteran's own assertions 
are not probative to the critical issue in this case of 
whether any of her claimed maladies began during service or 
are linked to any incident of service.         

The Board parenthetically notes that the veteran has received 
a general diagnosis of "polymyalgia," which Dorland's 
Illustrated Medical Dictionary defines as a "myalgia 
affecting several muscles."  Dorland's Illustrated Medical 
Dictionary 1481 (30th ed. 2003).  PMR, in turn, is defined as 
"a syndrome in the elderly characterized by proximal joint 
and muscle pain and a high erythrocyte sedimentation rate."  
Id.  There is no indication of specific right hip, right knee 
or right ankle involvement and, in any event, as noted above, 
there is no competent evidence of a nexus between any of the 
alleged disorders and service.  As to a specific claim for 
service connection for PMR, while the veteran has not 
submitted such a claim, the Board notes that she may do so at 
any time, and if she elects to do so, the RO will undertake 
proper development of such a claim.        


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection for the claimed disorders is not warranted.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply to the instant 
case.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert, 
1 Vet. App. at 56.  


ORDER

Service connection for a right hip disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a right knee disorder is denied.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


